DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 11/16/2022, wherein: claims 1-8, 10-14, 16, 17, 19, and 20 were amended, no new claims were added, and no claims were deleted. Accordingly, claims 1-20 are now pending. 
Response to Arguments
With respect to the applicant’s arguments with respect to the drawings’ objection filed on 11/16/2022, the applicant argues that no figures in color are filed with said applications. According to MPEP 608.02, VI, B, (Black And White Photographs And Grayscale Drawings), black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). 37 CFR 1.84(b) (m) specifies that Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Accordingly, Figures 2 and 3 filed on 11/16/2022 as well as Fig. 1A-1C (which was not resubmitted with the amendment filed 11/16/2022) do not comply with the recited requirements, and therefore, the drawing objection for Fig. 1A-C, Fig. 2 and Fig. 3 is maintained (See below).
Applicant’s arguments, filed on11/16/2022 with respect to the rejection(s) of claims 1-20 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations. 
Applicant’s arguments, filed on11/16/2022 with respect to the rejection(s) of claims 1-20 under 103 have been fully considered as follows: 
the applicant argues that none of Ko, Bell, Phillips, or Akbar describe or suggest tracing a virtually approved pathway on a graphical representation of a floorplan and then causing an autonomous vehicle to travel along a physical pathway that is described by the virtual pathway. The examiner respectfully disagrees with this argument. As shown in Figures 4A-C of KO, the pathway is traced along a graphical representation of a floorplan and accordingly the autonomous vehicle is controlled to travel along the physical pathway dictated by the pathway in the graphical representation (See the virtual boundary explained in paragraph [0025] of KO and paragraphs [0181-[190] for controlling the vehicle to travel along the pathway); therefore, this part of the rejection is maintained in view of KO and Bell for the independent claim.
With respect to the applicant’s argument that, none of the prior art describes or suggests generation of a user interface that includes drawing a pathway on the portion of the interface with the floorplan and clicking or tapping a finger to generate a set of coordinates for a waypoint (specifically subject matter disclosed by claim 3), this argument appears persuasive, and accordingly, the corresponding rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made in view of this teaching. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Fig. 1A-C (in the drawings filed on 05/26/2022) and Fig. 2, and Fig. 3 (in the drawings filed on 11/16/2022) do not comply with the requirements recited in MPEP 608.02, VI, B, (Black And White Photographs And Grayscale Drawings) which discloses that Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). 37 CFR 1.84(b) (m) specifies that Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. 
Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, 
“a first autonomous vehicle or second autonomous vehicle” in the preamble and then recite “a first autonomous vehicle” in line 4: it is unclear if the latter first autonomous vehicle is the same as the autonomous vehicle recited in the preamble or a different vehicle;
Claims 2-20 depend from claim 1, include all of its limitations, and do not cure its deficiencies rendering them rejected under the same rationale. 
Claim 2 recites, “the wireless communications C”. There is insufficient antecedent basis for the “wireless communications”, rendering the metes and bounds of the claim indefinite. 
Claim 3 recites “a virtual approved pathway”. Independent claim 1 also recites a virtually approved pathway. Therefore, it is unclear if the virtually approved pathway recited in claim 3 is the same as the one recited in the independent claim or a different one. Claim 3, also recites “defining a waypoint”. However, claim 1 recites waypoints P and P+1. Thus, it is unclear if the waypoint defined herein is the same as or different from waypoint P and/or Waypoint P+1 or a completely different waypoint. Claims 4-12 depend from claim 3, include all of its limitations, and do not cure its deficiencies. Thus, these claims are rejected under the same rationale. 
Claims 3 and 4 both recite “via interaction with the user interface comprising at least one of: clicking a mouse and tapping a finger”. However, it is unclear if this exact same limitation recited in both claims is intending to refer to the same interaction with the user interface or a different one, rendering the metes and bounds of the claims indefinite. Claims 5-14 depend from claim 4, include all of its limitations, but do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 6 recites “the respective times T”: There is insufficient antecedent basis for the “respective times T”, rendering the metes and bounds of the claim indefinite. Claim 6 also recites that one or both of the velocity or acceleration of the autonomous vehicle “are calculated to intersect a trajectory of a mobile target”. However, it is unclear to the examiner how velocity and/or acceleration could “intersect” with a trajectory. Velocity and/or acceleration are different and incomparable elements with respect to a trajectory, road, or path. Therefore, the metes and bounds of the claim are considered indefinite. Claims 7-11 depend from claim 6, include all of its limitations, and do not cure its deficiencies. Thus, these claims are rejected under the same rationale. 
Claim 7 recites “analyzing the trajectory”, and “the trajectory is followed”. Claim 6 from which this claim depends recited “a trajectory of a mobile target”, furthermore, claim 5 from which both claims 6 and 7 depend, recite “a trajectory of the first autonomous vehicle”. Therefore, it is unclear if the trajectory analyzed in claim 7 is referring to the trajectory of the mobile target or the trajectory of the autonomous vehicle, or a different trajectory that’s separate from those two trajectories. Claims 8-11 depend from claim 7, include all of its limitations, and do not cure its deficiencies. Thus, these claims are rejected under the same rationale. 
Claim 8 recites “the respective sets of coordinates”. There is insufficient antecedent basis for this term in the claim, nor in the claims from which it depends. Furthermore, the claim recites, “a potential collision”. However, claim 7 from which it depends recites “potentially colliding with an item”, so it is unclear if the potential collision recited in claim 8 intends to refer to the collision with an item referred to in claim 7 or to a different potential collision. Claims 9-11 depend from claim 8, include all of its limitations, and do not cure its deficiencies. Thus, these claims are rejected under the same rationale.
Claim 9 recites “a second autonomous vehicle”. The independent claim recites “a first or second autonomous vehicle”, so it is unclear if the second autonomous vehicle recited herein is the same as the second autonomous vehicle recited in the independent claim or to a different vehicle. Claims 10-11 depend from claim 9, include all of its limitations, and do not cure its deficiencies. Thus, these claims are rejected under the same rationale.
Claim 10 recites the term “modify a rate of travel sufficiently to avoid the potential collision”. It is unclear how the term sufficiently limits or defined the modification of the rate of travel. For example, modifying the rate of travel until the vehicle reaches a specific speed, acceleration, or stop location that would eventually lead to avoiding the potential accident? Claims 11 depends from claim 10, includes all of its limitations, and do not cure its deficiencies. Thus, this claim is rejected under the same rationale. 
Claim 12 recites “data quantifying a condition at the sensor in the environment”. It is unclear what the condition at the sensor in the environment is. Is it an error in the sensor? Or a certain obstacle that comes across the sensor? Or something else that’s related to the sensor in the environment. Claims 13, 14 depend from claim 12, includes all of its limitations, and do not cure its deficiencies. Thus, this claim is rejected under the same rationale. 
Claim 17 recites “the step generating”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends. The claim also recites “generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via tracing the virtually approved pathway on a graphical representation comprising a floorplan of the environment”, and again recites “the step of generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment”. This limitation is considered indefinite because independent claim 1 recites the exact same language (i.e. a sequence of waypoints, a virtually approved pathway, a first autonomous vehicle”, etc. ). Therefore, it is unclear if the generation of the sequence of waypoints recited in claim 17 is the same as or different from the one recited in the independent claim.  This claim also recites “moving a Tag along a desired route and recording the tag’s position along the route.” This limitation is indefinite because it is unclear what the tag is, is it a tag on a map, a waypoint, or something else? Furthermore, “the tag’s position” and “the route”, there is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends. Afterall, claim 17 discloses “the step of generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via tracing the virtually approved pathway on a graphical representation comprising a floorplan of the environment is replaced with the step of generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via physically moving a Tag along a desired route and recording the Tag's position along the route”. However, it is unclear why, how, or what conditions render the replacement of one step with the other. The cause/source of the replacement does not appear to be defined in the claim, therefore, the metes and bounds of this claim are ill-defined. 
Claim 19 recites “a location of a mobile target”: it is unclear what the mobile target refers to, that is, it is unclear if the mobile target refers to the autonomous vehicle itself, or another surrounding mobile vehicle (or obstacle) for example. Claim 20 depends from claim 19, include all of its limitations, and do not cure its deficiencies. Therefore, claim 20 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 20200041601A1; “KO”) in view of Bell et al. (US 7418342 B1; “Bell”). 
Regarding claim 1, KO discloses a method of controlling movement of an autonomous vehicle, the method comprising (Abstract):
generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via tracing the virtually approved pathway on a graphical representation comprising a floorplan of the environment (Abstract: “the moving robot has a controller that sets a virtual boundary based on location information determined using signals transmitted by the location information transmitters. The controller controls the wheel so that the main body is prevented from traveling outside the virtual boundary”; [0025]: “a moving robot, including a traveling unit to move a main body thereof, a communication unit to perform communication with a location information transmitter installed in plurality within an area to transmit signals, a memory to store therein coordinates information corresponding to positions of the location information transmitters, and a control unit to set a virtual boundary based on location information calculated based on the signals of the location information transmitters, and to control the traveling unit so that the main body is moving without departing from the set boundary, wherein the control unit sets a reference location information transmitter among the location information transmitters”, positions of the location information transmitters are considered waypoints along the pathway 401 -See Figs. 4A and 4B: path 401 ; [0081]; [0190]: “Accordingly, coordinates of the plurality of points corresponding to the change of the location of the terminal 200 may be recognized and stored as location information.”; [0118]: control unit 1800)
determining a current position P of the first autonomous vehicle at a time T based upon a wireless communication C between a transceiver tag collocated with the first autonomous vehicle and ultrawideband anchors located at known locations on one or both of  a wall and a ceiling relative to an origin point during the wireless communication ([0117]: “The control unit 1800 may calculate a current location based on received location information, and may control the traveling unit 1300 so that the calculated current location may be located within the travel area set by the boundary”; [0153]; [0185]; [0210]: “When UWB signals transmitted from a location information transmitter operating as a UWB anchor are received by the moving robot 100 operating as a UWB tag, the current location (or position) of the moving robot 100  may be calculated based on amount/intensity/arrival time of signals received at different positions. Therefore, only when a coordinates value of the position where the location information transmitter is installed is accurately set, the current position of the moving robot 100 may be accurately calculated”; [0221]: “the current position of the moving robot 100 must be recognized every time when the moving robot 100 moves”; the term “current” is use to identify that the position is belonging to the present time; [0181]; [0209]; Fig. 4A: Station 70 is broadly interpreted to comprise a wall or a ceiling );
determining a direction and a distance from the current position of the first autonomous vehicle to a next waypoint P+1 of a plurality of a sequence of positions ([0180]; [0190]: “The terminal 200 may determine a current location through the location information transmitter 55 or a GPS. As the mobile terminal 200 moves, a distance and direction to each location information transmitter may be calculated
based on signals transmitted from the other location information transmitters 51 to 54. Accordingly, coordinates of the plurality of points corresponding to the change of the location of the terminal 200 may be recognized and stored as location information”; [0191] -[0192]: first, second, and third transmitter locations are equivalent to the next waypoint of a plurality of a sequence of positions; [0300]: next position/location);
with a controller, issuing a control command to cause the first autonomous vehicle to be operative to travel in the direction and the distance towards the next waypoint P+1 ([0189]-[0190]), the control command based upon a current location of the first autonomous vehicle and a direction the first autonomous vehicle is facing ([0180]; [190]);
moving the first autonomous vehicle in the environment based upon the control command ([0189]-[0190]);
determining that the first autonomous vehicle has arrived at a location within a tolerance to waypoint P+1 ([0036]; [0037]; [0328]: “if the current position of the moving robot 100 calculated on the basis of the UWB signal of the location information transmitter deviates greatly from a boundary or is significantly different from a position value which has been calculated just before, it may be determined that there is a position error exceeding a reference range”); 
determining a set of coordinates descriptive of the location of the first autonomous vehicle ([0036]; [0037]; [0181]-[0183]: the coordinates of the transmitters refer to the coordinates of the position of the moving body as the moving body moves across them; ) within a tolerance to waypoint P+1 at second time T2 based upon a sequential wireless communication C+1 between a transceiver collocated with the first autonomous vehicle and ultrawideband anchors located at known locations on one or both of a wall and a ceiling relative to the origin point during the wireless communication ([00328]; [0300]: considering previous and next positions is equivalent to first time T and second T+1; if the current position considers the current time T, then the “next position” that comes after the current position will be the position at T+1- the term “next position” is broadly interpreted to represent the position coming immediately after the present (in time order)).
However, although KO recites correcting the current position of the moving body (Claim 1, [0335]-[0337]), it does not explicitly state repeating the steps until determining that the first autonomous vehicle has arrived to a position within a tolerance to a destination position.
On the other hand, Bell teaches repeating the steps until determining that the first autonomous vehicle has arrived to a position within a tolerance to a destination position (Fig. 2; Col. 3, Lines 50-67; Col. 4, Lines 1-10).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference, and include features from the Bell reference, to repeat the position estimation process until an accurate destination is reached. Doing so would provide a more accurate position estimation process which obviates the need for a user to have to enter destination information each time the user embarks on a journey to the destination, but rather autonomously determine a user's destination (as denoted by Bell, Col. 1, Lines 27-32).
Regarding claim 2, KO discloses the at least one of the wireless communications C and sequential wireless communication C+1 comprise transceiving using an ultrawideband modality ([0078]).
Regarding claim 18, KO discloses the tolerance comprises a numerical designation for position coordinates ([0328]: “if the current position of the moving robot 100 calculated on the basis of the UWB signal of the location information transmitter deviates greatly from a boundary or is significantly different from a position value which has been calculated just before”; the bold statement is broadly interpreted to be equivalent to the numerical designation for position coordinates).
Regarding claim 19, KO does not explicitly state a step of modifying the destination position to correlate with a location of a mobile target.
On the other hand, Bell teaches a step of modifying the destination position to correlate with a location of a mobile target (Col. 2, Step (i): modifying the end point (i.e. location of the mobile target which is broadly interpreted to be the vehicle itself) in the pattern to consider it the destination; i.e. the end point where the vehicle is at and the destination are correlated/matched with each other).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference, and include features from the Bell reference, to match the destination position with the location of the mobile target. Doing so would provide a more accurate position estimation process which obviates the need for a user to have to enter destination information each time the user embarks on a journey to the destination, but rather autonomously determine a user's destination (as denoted by Bell, Col. 1, Lines 27-32).
Claims 3-4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KO and Bell in further view of MENG (CN 110333718 A)
Regarding claim 3, KO discloses steps of generating a user interface on a user interactive display, the user interface comprising a floorplan representation of the environment, defining a virtually approved pathway comprising at least some of the waypoints; and interaction with the user interface comprising at least one of: clicking a mouse and tapping a finger ([0094]: “The input unit 1200 may include an input element such as at least one button, a switch, and a touch pad”; [0120]; [0131]; [0233]: Guide lines on the display screen; [0289]; Touch pad, button, or switch are broadly interpreted to read on tapping a finger).
However, KO does not explicitly state drawing a pathway on a portion of the user interface comprising the floorplan to define a virtually approved pathway comprising at least some of the waypoints; and defining a waypoint via interaction with the user interface comprising at least one of: clicking a mouse and tapping a finger.
On the other hand, MENG teaches drawing a pathway on a portion of the user interface comprising the floorplan to define a virtually approved pathway comprising at least some of the waypoints; and defining a waypoint via interaction with the user interface comprising at least one of: clicking a mouse and tapping a finger (Example 2, 3, and 4 in Page 3 of the English Translation attached herein).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference and include features from the MENG reference, and draw the pathway on the graphical representation to define the actual pathway that the vehicle needs to travel along. This provides a more interactive system with the user which enables the user to define the waypoints along the path manually. 
Regarding claim 4, KO discloses step of specifying the origin point relative to the environment; and generating respective sets of coordinates for the waypoints included in the virtual approved pathway ([0094]; [0131]; [0134]; [0149]; [0152]).
Regarding claim 12, KO discloses steps of operating a sensor to generate data quantifying a condition at the sensor in the environment ([0100]; [0101]: the obstacle detector which detects obstacles within the environment comprises a camera which processes images and converts optical images into an electrical signal, which is equivalent to quantifying a condition at the sensor), and transmitting the data quantifying the condition at a sensor location within the environment to the controller ([0118]: “the control unit 1800 may determine obstacle information input by the obstacle detector 1402 and may cause the robot to travel in a manner that avoids obstacles. Also, the control unit 1800 may modify a preset travel area, if necessary, based on the obstacle information”; [0119]). 
Regarding claim 14, KO discloses based upon the data quantifying the condition at the sensor location within the environment, transmitting the control command from the controller to the first autonomous vehicle causing the first autonomous vehicle to be operative to perform one or more of: acceleration, deceleration, and stopping ([0072]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KO, Bell, and MENG in further view of Phillips et al. (US 20030001390 A1; “Phillips”)
Regarding claim 5, KO discloses a step of charting a trajectory of the first autonomous vehicle, the trajectory comprising a route of travel based along the virtually approved pathway (Fig. 4B, Pathway 401). 
However, KO does not explicitly state charting the trajectory based on one or both of: a velocity of the first autonomous vehicle, and an acceleration of the first autonomous vehicle at a time between T1 and T2.
On the other hand, Phillips teaches charting the trajectory based on one or both of: a velocity of the first autonomous vehicle, and an acceleration of the first autonomous vehicle at a time between T1 and T2 (Claims 3 and 13: “the strategy to predict the desired motor/generator speed comprises a trajectory comparison based on vehicle velocity and acceleration at a present time and at some past time”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference and include features from the Phillips reference and generate the trajectory based on the velocity and/or acceleration of the vehicle. Doing so enables a better accommodation of the different driving conditions in the prediction of the trajectory of the vehicle. 
Regarding claim 6, KO does not explicitly state one or both of: the velocity of the first autonomous vehicle, and the acceleration of the first autonomous vehicle, is calculated with reference to the respective times T and calculated to intersect a trajectory of a mobile target. 
On the other hand, Phillips teaches one or both of: the velocity of the first autonomous vehicle, and an acceleration of the first autonomous vehicle, is calculated with reference to the respective times T  and calculated to intersect a trajectory of a mobile target (Claims 3 and 13: “the strategy to predict the desired motor/generator speed comprises a trajectory comparison based on vehicle velocity and acceleration at a present time and at some past time”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference and include features from the Phillips reference and generate the trajectory based on the velocity and/or acceleration of the vehicle relevant to time. Doing so enables a better accommodation of the different driving conditions in the prediction of the trajectory of the vehicle.
Regarding claim 7, KO discloses analyzing the trajectory, determining that the first autonomous vehicle may potentially collide with an item if the trajectory is followed ([0069]).
Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KO , Bell, MENG, and Phillips in further view of AKBAR (WO 2021046026 A1).
Regarding claim 8, KO discloses avoiding a potential collision ([0072]).
However, KO does not explicitly state step of modifying the respective sets of coordinates for the waypoints to avoid a potential collision.
On the other hand, AKBAR teaches the step of modifying the sets of coordinates for the waypoints to avoid a potential collision ([0071]: “For example, the deconfliction module (450) may calculate a new waypoint (e.g., geospatial coordinates), the route to which will avoid collision or reduce the risk of collision with the other UAV.”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference, and include features from the AKBAR reference, and modify the waypoint coordinate to avoid a potential collision. Doing so would enable to cause the trajectory not to intersect with another obstacle’s trajectory, and therefore reduce the risk of collision, as denoted by AKBAR ([0071]).
Regarding claim 9, KO does not explicitly state the potential collision involves a second autonomous vehicle travelling in the environment.
However, AKBAR teaches the potential collision involves a second autonomous vehicle travelling in the environment ([0071]: “the route to which will avoid collision or reduce the risk of collision with the other UAV”).
	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference, and include features from the AKBAR reference, and avoid a potential collision involving a second vehicle. Doing so would enable to cause the trajectory not to intersect with another obstacle’s trajectory, and therefore reduce the risk of collision, as denoted by AKBAR ([0071]).
Regarding claim 10, KO discloses step of transmitting a control command from the controller to one or both of: the first autonomous vehicle and the second autonomous vehicle to modify a rate of travel sufficiently to avoid the potential collision ([0072]: stopping is broadly interpreted to be equivalent to modifying the rate of travel).
Regarding claim 11, KO discloses the modifying of the rate of travel sufficiently to avoid collision comprises at least one of: stopping, accelerating, and decelerating ([0072]: stopping is broadly interpreted to be equivalent to modifying the rate of travel).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KO , Bell, and MENG in further view of AKBAR (WO 2021046026 A1).
Regarding claim 13, KO discloses the data quantifying the condition at the sensor location within the environment ([0118]-[0119]).
However, KO does not explicitly state modifying at least one waypoint included in the sequence of waypoints.
On the other hand, AKBAR teaches modifying at least one waypoint included in the sequence of waypoints.
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the KO reference, and include features from the AKBAR reference, and involve a second vehicle in the potential collision. Doing so would enable to cause the trajectory not to intersect with another obstacle’s trajectory, and therefore reduce the risk of collision, as denoted by AKBAR ([0071]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KO and Bell in further view of Johnson (US 20160318531 A1).
Regarding claim 17, KO discloses the step of generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via tracing the virtually approved pathway on a graphical representation comprising a floorplan of the environment is replaced with the step of generating a sequence of waypoints comprising a virtually approved pathway for a first autonomous vehicle in an environment via physically moving a Tag along a desired route and recording the Tag's position along the route (Fig. 4A-4C), however, does not explicitly state the tolerance comprises a unit of distance measurement.
On the other hand, Johnson teaches the tolerance comprises a unit of distance measurement ([0033]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KO reference and include features from the Johnson reference, and specify the tolerance to be within unit of distance, i.e. within specific number of meters. Doing so would provide an explicit, specific limit for the tolerance range.
Allowable Subject Matter
Claims 15, 16, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669

/RAMI KHATIB/Primary Examiner, Art Unit 3669